PER CURIAM.
Appellant seeks review of the trial court’s denial of his Fla.R.Crim.P. 3.850 motion for post-conviction relief. Rule 3.850(e) requires that the trial court attach a copy of that portion of the files and record showing that the appellant is entitled to no relief; in the present case the trial court did not comply with the rule, and the cause must be remanded for the trial court to attach the required documents or hold an evidentiary hearing. Collins v. State, 382 So.2d 418 (Fla. 5th DCA 1980).
It also appears that the trial court may have relied on an affidavit made by appellant’s trial counsel in response to appellant’s motion to vacate. To the extent that the court did rely on this document, the appellant should be afforded the opportunity to rebut or reply to such evidence.
Accordingly, the cause is remanded to the trial court for further proceedings consistent with this opinion.
McCORD and WENTWORTH, JJ., and WOODIE A. LILES (Ret.), Associate Judge, concur.